Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: Claim 5 claims:
A shock absorber, comprising: a hollow rod 30,31;
a suspension spring arranged outside the hollow rod;
a spring receiver 42,44 arranged to be displaceable with respect to the hollow rod and receiving a load of the suspension spring;
an adjusting screw 51 inserted into one end side of the hollow rod and configured to adjust a position of the suspension spring by restricting movement of the spring receiver to the one end side; and
a shaft member 52 which transmits a load received by the spring receiver to the adjusting screw inside the hollow rod, wherein
an insertion portion 34,35 which extends in an axial direction of the hollow rod and into which the shaft member is inserted is provided on a side surface of the hollow rod, and the shaft member is detachable from the spring receiver.
The prior art of record does not teach alone or in combination the limitations of claim 5.  Specifically the prior art does not teach the combination of the adjusting screw 51 and shaft member ie pin at 52.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



6/14/21